Title: From Thomas Jefferson to Thomas Worthington, 29 November 1825
From: Jefferson, Thomas
To: Worthington, Thomas


                        Dear Sir
                        
                            Monticello
                            Nov. 29. 25.
                    You will startle at the reciept of this letter as if it were from the dead; and indeed the ordinary form of man’s life says I ought to have been so some time. however, here I am as yet, not in very good health indeed, but as good perhaps as I ought to expect; and avail myself of a little circumstance to take occasion to recall myself to your recollection. I have pasted the text of my letter at it’s head. but texts cut out of a newspaper are not like those of holy writ, articles of faith—and the object of my letter is to ask you if this text is really true? and if it is to request further that , you will procure for me and send in a letter by mail half a dozen seeds of these  Mammoth cucumbers.  one of 4 f. 6. I. long; and another of 4 f. 5¾ should afford so many seeds as to spare a few to a beggar.  altho giants do not always beget giants, yet I should count on their improving the breed, and this vegetable being a great favorite of mine, I wish to take the chance of an improvement.  but whether succesful or not I shall find my reward in the occasion it furnishes of recalling myself to your recollection and of assuring you of my constant esteem and respect.
                        Th: Jefferson